Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 1 of 20



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     KEY WEST DIVISION

                                              CASE NO.:

     FELIPE MARRERO,
     and other similarly situated individuals,

             Plaintiff (s),
     v.

     SUNDERMAN POOLS, INC.
     d/b/a SOUTH WIND POOLS
     and ROBERT SUNDERMAN, individually

             Defendants.

     _________________________________/

                                          COMPLAINT
                              (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

             COMES NOW the Plaintiff FELIPE MARRERO and other similarly situated

     individuals, by and through the undersigned counsel, and sues Defendants SUNDERMAN

     POOLS, INC. d/b/a SOUTH WIND POOLS, and ROBERT SUNDERMAN individually

     and alleges:

          1. This is an action to recover money damages for unpaid wages, failure to pay half-

             time overtime wages, and retaliation under the laws of the United States. This Court

             has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219

             (Section 216 for jurisdictional placement) (“the Act”).

          2. Plaintiff FELIPE MARRERO is a resident of Monroe County, Florida, within the

             jurisdiction of this Honorable Court and is otherwise sui juris. Plaintiff is a covered

             employee for purposes of the Act.




                                             Page 1 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 2 of 20



        3. Defendant SUNDERMAN POOLS, INC. d/b/a SOUTH WIND POOLS

           (hereinafter SOUTH WIND POOLS, or Defendant) is a Florida Profit Corporation

           having place of business in Monroe County, Florida, where Plaintiff worked for

           Defendant. Defendant was and is engaged in interstate commerce.

        4. The individual Defendant ROBERT SUNDERMAN was and is now the

           owner/partner and operator of SOUTH WIND POOLS. This individual Defendant

           was the employer of Plaintiff and others similarly situated within the meaning of

           Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

        5. All the actions raised in this complaint took place in Monroe County Florida, within

           the jurisdiction of this Court.

                                   GENERAL ALLEGATIONS

        6. This cause of action is brought by Plaintiff FELIPE MARRERO as a collective

           action to recover from Defendants regular wages, overtime compensation,

           liquidated damages, retaliatory damages, reasonable attorney’s fees and costs under

           the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

           “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former

           employees similarly situated to Plaintiff (“the asserted class”) who worked in

           excess of forty (40) hours during one or more weeks on or after September 2016

           (the “material time”) without being compensated overtime wages pursuant to the

           FLSA.

        7. Defendant SOUTH WIND POOLS is a construction company specialized in

           commercial and residential pool and spas construction, remodeling, maintenance,




                                             Page 2 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 3 of 20



           and related services. Defendants maintains place of business at 5635 4th Avenue,

           Key West Florida 33041.DefendnatSM Builders is a state

        8. Defendants SOUTH WIND POOLS and ROBERT SUNDERMAN employed

           Plaintiff FELIPE MARRERO as a construction employee, from approximately

           April 2000, through November 01, 2018, or more than 18 years. However, for

           FLSA purposes, the relevant employment period is 113 weeks.

        9. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

           hourly construction foreman with a wage rate of $26.00 an hour.

        10. While employed by Defendants Plaintiff had an irregular schedule. Every month

           Plaintiff worked 2 weeks of 5 days with approximately 45 working hours and 2

           weeks of 6 or 7 days with 58 hours or more. Plaintiff was unable to take bona fide

           lunch breaks.

        11. Plaintiff worked more than 40 hours every week, and he was paid for all his working

           hours, but at his regular rate, Plaintiff was not paid for overtime hours.

        12. Plaintiff did not clock-in and out, but the owner of the business ROBERT

           SUNDERMAN was able to keep track of the hours worked by Plaintiff and other

           similarly situated individuals.

        13. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked in excess of forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1).

        14. Plaintiff was paid bi-weekly with checks and paystubs that did not provide

           information about the number of days and hours worked.



                                             Page 3 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 4 of 20



        15. Plaintiff was not in agreement with the lack of payment for overtime hours and he

           complained to the Defendants several times, but Defendants always refused to pay

           for overtime hours.

        16. On or about November 01, 2019, Plaintiff was forced to leave his employment due

           to Defendants’ refusal to pay overtime hours. While employed with Defendants,

           Plaintiff also suffered discriminatory treatment and he is in the process of filing his

           Charge of Discrimination.

        17. Plaintiff is not in possession of time and payment records, but he will provide a

           preliminary good faith estimate of his unpaid overtime hours based on 56 weeks of

           45 working hours, and 57 weeks of 60 working hours per week. Plaintiff will adjust

           his calculations after proper discovery.

        18. Plaintiff FELIPE MARRERO seeks to recover payment for his last week of regular

           wages, unpaid half-time overtime hours, retaliatory damages, and any other relief

           as allowable by law.

        19. The additional persons who may become Plaintiffs in this action are/were non-

           exempt hourly employees who worked in excess of forty (40) hours during one or

           more work weeks during the relevant time period, but who did not receive

           minimum wages and payment at one and one-half times their regular rate for their

           hours worked in excess of forty (40) hours.




                                           Page 4 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 5 of 20



                                  COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION of 29 U.S.C. § 207
        (a)(1); FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

        20. Plaintiff FELIPE MARRERO re-adopts every factual allegation as stated in

           paragraphs 1-19 above as if set out in full herein.

        21. This action is brought by Plaintiff FELIPE MARRERO, and those similarly-

           situated, to recover from his employer unpaid overtime compensation, as well as

           an additional amount as liquidated damages, costs, and reasonable attorney’s fees

           under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

           provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer shall

           employ any of his employees… for a work week longer than 40 hours unless such

           employee receives compensation for his employment in excess of the hours above-

           specified at a rate not less than one and a half times the regular rate at which he is

           employed.”

        22. The employer SOUTH WIND POOLS was engaged in interstate commerce as

           defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

           defendant is a construction company. Defendant has more than two employees

           directly and recurrently engaged in interstate commerce. Upon information and

           belief, the annual gross revenue of the Employer/Defendant was always in excess

           of $500,000 per annum. Therefore, there is enterprise coverage.

        23. Plaintiff was employed by an enterprise engage in interstate commerce. Plaintiff

           and other employees similarly situated regularly and recurrently participated in

           interstate commerce, In addition, Plaintiff handled and worked on goods and




                                           Page 5 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 6 of 20



           materials and materials that were moved across State lines at any time in the course

           of business. Therefore, there is individual coverage.

        24. Defendants SOUTH WIND POOLS and ROBERT SUNDERMAN employed

           Plaintiff FELIPE MARRERO as a construction employee, from approximately

           April 2000, through November 01, 2018, or more than 18 years. However, for

           FLSA purposes, the relevant employment period is 113 weeks.

        25. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

           hourly construction foreman with a wage rate of $26.00 an hour.

        26. While employed by Defendants Plaintiff had an irregular schedule. Every month

           Plaintiff worked 2 weeks of 5 days with approximately 45 working hours and 2

           weeks of 6 or 7 days with 58 hours or more. Plaintiff was unable to take bona fide

           lunch breaks.

        27. Plaintiff worked more than 40 hours every week, and he was paid for all his working

           hours, but at his regular rate, Plaintiff was not paid for overtime hours.

        28. Plaintiff did not clock-in and out, but the owner of the business ROBERT

           SUNDERMAN was able to keep track of the hours worked by Plaintiff and other

           similarly situated individuals.

        29. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked in excess of forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1).

        30. The records, if any, concerning the number of hours worked by Plaintiff and all

           other employees, and the compensation actually paid to such employees should be



                                             Page 6 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 7 of 20



           in the possession and custody of Defendants. However, upon information and

           belief, Defendants did not maintain accurate and complete time records of hours

           worked by Plaintiff and other employees in the asserted class.

        31. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.

        32. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and

           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        33. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

           time of the filing of this complaint, Plaintiff’s good faith estimate of unpaid

           overtime wages are as follows:

           *Plaintiff is not in possession of time and payment records, and he is providing this
           preliminary good faith estimate of the unpaid overtime, based on 56 weeks of 45
           working hours and 57 weeks of 60 working hours. Plaintiff will amend his
           calculations after proper discovery.

               a. Total amount of alleged unpaid O/T wages:

                   Eighteen Thousand Four Hundred Sixty Dollars and 00/100 ($18,460.00)

               b. Calculation of such wages:

                   Total relevant number of weeks: 113 weeks
                   Regular rate: $26.00 an hour x 1.5= $39.00-$26.00 paid=$13.00
                   O/T rate: $39.00-$26.00 paid=$13.00 half-time O/T difference

                    I.       Half-time overtime for 56 weeks with 45 working hours weekly

                   Relevant number of weeks: 56 weeks
                   Total hours worked: 45 hours weekly
                   Overtime hours weekly: 5 O/T hours weekly
                   Overtime hours paid at regular rate: 5 hours
                   Regular rate: $26.00 an hour x 1.5= $39.00-$26.00 paid=$13.00
                   O/T rate: $39.00-$26.00 paid=$13.00 half-time O/T difference



                                            Page 7 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 8 of 20



                   O/T diff. $13.00 x 5 O/T hours=$65.00 weekly x 56 weeks=$3,640.00

                    II.    Half-time overtime for 57 weeks with 60 working hours weekly

                   Relevant number of weeks: 57 weeks
                   Total hours worked: 60 hours weekly
                   Overtime hours weekly: 20 O/T hours weekly
                   Overtime hours paid at regular rate: 20 hours
                   Regular rate: $26.00 an hour x 1.5= $39.00-$26.00 paid=$13.00
                   O/T rate: $39.00-$26.00 paid=$13.00 half-time O/T difference

                   O/T diff. $13.00 x 20 O/T hours=$260.00 weekly x 57 weeks=$14,820.00

                   Total I, and II: $18,460.00

               c. Nature of wages (e.g. overtime or straight time):

                   This amount represents unpaid overtime wages.

        34. At all times material hereto, the Employers/Defendants failed to comply with Title

           29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff

           and those similarly-situated performed services and worked in excess of the

           maximum hours provided by the Act but no provision was made by the Defendants

           to properly pay him at the rate of time and one half for all hours worked in excess

           of forty hours (40) per workweek as provided in said Act.

        35. Defendants knew and/or showed reckless disregard of the provisions of the Act

           concerning the payment of overtime wages as required by the Fair Labor Standards

           Act, and Plaintiff and those similarly situated are entitled to recover double

           damages.

        36. At the times mentioned, individual Defendant ROBERT SUNDERMAN was, and

           is now, the owner/director and manager of Defendant Corporation SOUTH WIND

           POOLS. Individual Defendant ROBERT SUNDERMAN was the employer of

           Plaintiff and others similarly situated within the meaning of Section 3(d) of the


                                           Page 8 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 9 of 20



            “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant

            acted directly in the interest of SOUTH WIND POOLS in relation to its employees,

            including Plaintiff and others similarly situated. Individual Defendant ROBERT

            SUNDERMAN had absolute operational control of SOUTH WIND POOLS and he

            is jointly and severally liable for Plaintiff’s damages.

        37. Defendants SOUTH WIND POOLS and ROBERT SUNDERMAN willfully and

            intentionally refused to pay Plaintiff FELIPE MARRERO overtime wages as

            required by the law of the United States and remain owing Plaintiff these overtime

            wages since the commencement of Plaintiff’s employment with Defendants as set

            forth above.

        38. Plaintiff seeks to recover for unpaid half-time overtime wages accumulated from

            the date of hire to his last day of employment.

        39. Plaintiff has retained the law offices of the undersigned attorney to represent him

            in this action and is obligated to pay a reasonable attorneys’ fee.

                                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff FELIPE MARRERO and those similarly situated respectfully

     request that this Honorable Court:

        A. Enter judgment for Plaintiff FELIPE MARRERO and other similarly situated and

            against the Defendants SOUTH WIND POOLS and ROBERT SUNDERMAN,

            based on Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C.

            § 201 et seq. and other Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages

            and overtime compensation for hours worked in excess of forty weekly, with



                                            Page 9 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 10 of 20



             interest; and

         C. Award      Plaintiff    FELIPE    MARRERO         an   equal       amount   in   double

             damages/liquidated damages; and

         D. Award Plaintiff FELIPE MARRERO reasonable attorneys' fees and costs of suit;

             and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                             JURY DEMAND

     Plaintiff FELIPE MARRERO and those similarly situated demand trial by jury of all issues

     triable as of right by jury.

                                    COUNT II:
             F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
            FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

         40. Plaintiff FELIPE MARRERO re-adopts every factual allegation as stated in

             paragraphs 1-19 of this complaint as if set out in full herein.

         41. This action is brought by Plaintiff FELIPE MARRERO and those similarly-situated

             to recover from the Employer SOUTH WIND POOLS unpaid minimum wages, as

             well as an additional amount as liquidated damages, costs, and reasonable

             attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

             under the provisions of 29 U.S.C. §206.

         42. The employer SOUTH WIND POOLS was engaged in interstate commerce as

             defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

             defendant is a construction company. Defendant has more than two employees

             directly and recurrently engaged in interstate commerce. Upon information and



                                             Page 10 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 11 of 20



           belief, the annual gross revenue of the Employer/Defendant was always in excess

           of $500,000 per annum. Therefore, there is enterprise coverage.

        43. Plaintiff was employed by an enterprise engage in interstate commerce. Plaintiff

           and other employees similarly situated regularly and recurrently participated in

           interstate commerce, In addition, Plaintiff handled and worked on goods and

           materials and materials that were moved across State lines at any time in the course

           of business. Therefore, there is individual coverage.

        44. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

           workweek is engaged in commerce or the production of goods for commerce, or is

           employed in an enterprise engaged in commerce or in the production of goods for

           commerce, wages at the following rates:

           (1) except as otherwise provided in this section, not less than—

           (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

           (B) $6.55 an hour, beginning 12 months after that 60th day; and

           (C) $7.25 an hour, beginning 24 months after that 60th day

        45. Defendants SOUTH WIND POOLS and ROBERT SUNDERMAN employed

           Plaintiff FELIPE MARRERO as a construction employee, from approximately

           April 2000, through November 01, 2018, or more than 18 years. However, for

           FLSA purposes, the relevant employment period is 113 weeks.

        46. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

           hourly construction foreman with a wage rate of $26.00 an hour.

        47. While employed by Defendants Plaintiff had an irregular schedule. Every month

           Plaintiff worked 2 weeks of 5 days with approximately 45 working hours and 2



                                          Page 11 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 12 of 20



           weeks of 6 or 7 days with more 58 hours or more. Plaintiff was unable to take bona

           fide lunch breaks.

        48. Plaintiff worked more than 40 hours every week. However, Plaintiff was not paid

           for a substantial number of hours regular wages at any rate, not even the minimum

           wage as required by law.

        49. Plaintiff was not paid for his last working week with Defendants, or the equivalent

           to approximately $1,040.00.

        50. Plaintiff did not clock-in and out, but the owner of the business ROBERT

           SUNDERMAN was able to keep track of the hours worked by Plaintiff and other

           similarly situated individuals.

        51. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation

           of the Fair Labor Standards Act.

        52. The records, if any, concerning the number of hours worked by Plaintiff FELIPE

           MARRERO, and all other similarly situated employees, and the compensation paid

           to such employees should be in the possession and custody of Defendant. However,

           upon information and belief, Defendant did not maintain accurate and complete

           time records of hours worked by Plaintiff and other employees in the asserted class.

        53. Defendant violated the record keeping requirements of FLSA, 29 CFR Part 516.

        54. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the

           time of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages

           are as follows:

           *Florida minimum wage 2018 is $8.25, which is higher than Federal minimum
           wage. As per FLSA regulations the higher minimum wage applies.




                                             Page 12 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 13 of 20



              a. Total amount of alleged unpaid wages:

                  Three Hundred Thirty Dollars and 00/100 ($330.00)

              b. Calculation of such wages:

                  Total relevant weeks of employment: 113 weeks
                  Total unpaid weeks: 1 week of 5 days
                  Total hours worked: 40 hours
                  Federal minimum wage: $7.25
                  Florida minimum wage 2018: $8.25

                  -2018 Fl. minimum wage $8.25 x 40 hrs.= $330.00

              c. Nature of wages:

                  This amount represents unpaid regular wages.

        55. Defendant SOUTH WIND POOLS unlawfully failed to pay Plaintiff minimum

           wages. Plaintiff seeks to recover for minimum wage violations corresponding to

           his last week of employment.

        56. Defendant SOUTH WIND POOLS knew and/or showed reckless disregard of the

           provisions of the Act concerning the payment of minimum wages as required by

           the Fair Labor Standards Act and remain owing Plaintiff these minimum wages as

           set forth above, and Plaintiff is entitled to recover double damages.

        57. At the times mentioned, individual Defendant ROBERT SUNDERMAN was, and

           is now, the owner/director and manager of Defendant Corporation SOUTH WIND

           POOLS. Individual Defendant ROBERT SUNDERMAN was the employer of

           Plaintiff and others similarly situated within the meaning of Section 3(d) of the

           “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant

           acted directly in the interest of SOUTH WIND POOLS in relation to its employees,

           including Plaintiff and others similarly situated. Individual Defendant ROBERT



                                          Page 13 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 14 of 20



            SUNDERMAN had absolute operational control of SOUTH WIND POOLS and he

            is jointly and severally liable for Plaintiff’s damages.

        58. Defendants SOUTH WIND POOLS, and ROBERT SUNDERMAN willfully and

            intentionally refused to pay Plaintiff minimum wages as required by the law of the

            United States, and remain owing Plaintiff these minimum wages since the

            commencement of Plaintiff’s employment with Defendants as set forth above.

            Plaintiff has retained the law offices of the undersigned attorney to represent him

            in this action and is obligated to pay a reasonable attorneys’ fee.

                                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff FELIPE MARRERO and those similarly situated respectfully

     request that this Honorable Court:

        A. Enter judgment for Plaintiff FELIPE MARRERO and against the Defendants

            SOUTH WIND POOLS, and ROBERT SUNDERMAN on the basis of

            Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et

            seq. and other Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid

            minimum wages, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                          JURY DEMAND




                                            Page 14 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 15 of 20



     Plaintiff FELIPE MARRERO and those similarly situated demand trial by jury of all issues

     triable as of right by jury.

                               COUNT III
        FEDERAL STATUTORY VIOLATION: RETALIATORY CONSTRUCTIVE
        DISCHARGE OF FELIPE MARRERO; PURSUANT TO 29 U.S.C. 215(a)(3),
                        AGAINST ALL DEFENDANTS

         59. Plaintiff FELIPE MARRERO re-adopts every factual allegation as stated in

             paragraphs 1-19 of this complaint as if set out in full herein.

         60. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C. §§

             201-219 (section #216 for jurisdictional placement) as well as the Florida

             Constitution that vests this action within a court of competent jurisdiction.

         61. The employer SOUTH WIND POOLS was engaged in interstate commerce as

             defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

             defendant is a construction company. Defendant has more than two employees

             directly and recurrently engaged in interstate commerce. Upon information and

             belief, the annual gross revenue of the Employer/Defendant was always in excess

             of $500,000 per annum. Therefore, there is enterprise coverage.

         62. Plaintiff was employed by an enterprise engage in interstate commerce. Plaintiff

             and other employees similarly situated regularly and recurrently participated in

             interstate commerce, In addition, Plaintiff handled and worked on goods and

             materials and materials that were moved across State lines at any time in the course

             of business. Therefore, there is individual coverage.

         63. By reason of the foregoing, Defendant’s business activities involve those to which

             the Fair Labor Standards Act applies.




                                             Page 15 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 16 of 20



        64. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

           forty hours in any work week, the employer must compensate the employee for

           hours in excess of forty at the rate of at least one and one-half times the employee's

           regular rate…"

        65. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

           discharge or in any other manner discriminate against any employee because such

           employee has filed any complaint or instituted or caused to be instituted any

           proceeding under or related to this chapter, or has testified or is about to testify in

           any such proceeding,......”

        66. Defendants SOUTH WIND POOLS and ROBERT SUNDERMAN employed

           Plaintiff FELIPE MARRERO as a construction employee, from approximately

           April 2000, through November 01, 2018, or more than 18 years. However, for

           FLSA purposes, the relevant employment period is 113 weeks.

        67. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

           hourly construction foreman with a wage rate of $26.00 an hour.

        68. While employed by Defendants Plaintiff had an irregular schedule. Every month

           Plaintiff worked 2 weeks of 5 days with approximately 45 working hours and 2

           weeks of 6 or 7 days with more 58 hours or more.

        69. Plaintiff worked more than 40 hours every week, and he was paid for all his working

           hours, but he was not paid for overtime hours.

        70. Plaintiff did not clock-in and out, but the owner of the business ROBERT

           SUNDERMAN was able to keep track of the hours worked by Plaintiff and other

           similarly situated individuals.



                                             Page 16 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 17 of 20



        71. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked in excess of forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1).

        72. Plaintiff was paid bi-weekly with checks and paystubs that did not provide accurate

           information about the number of days and hours worked.

        73. Plaintiff was not in agreement with the lack of payment for overtime hours and he

           complained to the Defendants several times, but Defendant ROBERT

           SUNDERMAN always refused to pay for overtime hours.

        74. More recently, on or about September 28, 2019, Plaintiff complained and requested

           Defendant ROBERT SUNDERMAN to be paid for overtime hours. On or about

           October 12, 2018, Plaintiff made his last attempt to be paid for overtime hours at

           the correct rate. Defendants always deny payment for overtime hours.

        75. These complains constituted protected activity under the Fair Labor Standards Act.

        76. On or about November 01, 2018, Plaintiff was forced to resign from his position at

           SOUTH WIND POOLS, because Defendants unfairly denied overtime payment for

           hours worked in excess of 40 in every week period.

        77. Therefore, on or about November 01, 2018, Plaintiff was constructively discharged,

           because, Defendant deliberately created unfair and illegal working conditions that

           any reasonable person could not accept, and Plaintiff was forced to resign.

        78. In addition, Plaintiff was not paid regular wages for his last week of employment.




                                           Page 17 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 18 of 20



        79. At all times during his employment, Plaintiff performed his work satisfactorily.

            There was no reason other than unlawful employment practices to Plaintiff’s

            retaliatory constructive discharge.

        80. At the times mentioned, individual Defendant ROBERT SUNDERMAN was, and

            is now, the owner/director and manager of Defendant Corporation SOUTH WIND

            POOLS. Individual Defendant ROBERT SUNDERMAN was the employer of

            Plaintiff and others similarly situated within the meaning of Section 3(d) of the

            “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant

            acted directly in the interest of SOUTH WIND POOLS in relation to its employees,

            including Plaintiff and others similarly situated. Individual Defendant ROBERT

            SUNDERMAN had absolute operational control of SOUTH WIND POOLS and he

            is jointly and severally liable for Plaintiff’s damages.

        81. The motivating factor which caused Plaintiff’s constructive discharge as described

            above was his complaints seeking unpaid overtime wages from the Defendants. In

            other words, Plaintiff would not have been constructively discharge but for his

            complaints for unpaid overtime wages.

        82. The Defendants’ constructive discharge of the Plaintiff was in direct violation of

            29 U.S.C. 215 (a)(3) and, as a direct result, Plaintiff has been damaged.

        83. Plaintiff FELIPE MARRERO has retained the law offices of the undersigned

            attorney to represent him in this action and is obligated to pay a reasonable

            attorneys’ fee.

                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff FELIPE MARRERO respectfully request that this Honorable



                                            Page 18 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 19 of 20



     Court:

        A. Issue a declaratory judgment that Defendants’ acts, policies, practices and

              procedures complained of herein violated provisions of the Fair Labor Standards

              Act;

        B. Enter judgment against Defendants SOUTH WIND POOLS and ROBERT

              SUNDERMAN that Plaintiff FELIPE MARRERO recovers compensatory,

              damages and an equal amount of liquidated damages as provided under the law and

              in 29 U.S.C. § 216(b);

        C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

        D. Order the Defendants SOUTH WIND POOLS and ROBERT SUNDERMAN to

              make whole the Plaintiff by providing appropriate back pay and other benefits

              wrongly denied in an amount to be shown at trial and other affirmative relief;

        E. Plaintiff FELIPE MARRERO further prays for such additional relief as the interests

              of justice may require.

                                           JURY DEMAND

     Plaintiff FELIPE MARRERO demands trial by jury of all issues triable as of right by jury.

     DATED: September 12, 2019

                                                       Respectfully Submitted,


                                                       By: _/s/ Zandro E. Palma____
                                                       ZANDRO E. PALMA, P.A.
                                                       Florida Bar No.: 0024031
                                                       9100 S. Dadeland Blvd.
                                                       Suite 1500
                                                       Miami, FL 33156
                                                       Telephone: (305) 446-1500
                                                       Facsimile: (305) 446-1502
                                                       zep@thepalmalawgroup.com


                                             Page 19 of 20
Case 4:19-cv-10156-KMM Document 1 Entered on FLSD Docket 09/12/2019 Page 20 of 20



                                            Attorney for Plaintiff




                                   Page 20 of 20
